Citation Nr: 1607832	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for hypertension to include as due to herbicide exposure.

3. Entitlement to service connection for a skin disorder to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2013, the Veteran appeared at a hearing before the Board at the RO. A transcript of the hearing is in the record.

In a February 2014 decision, the Board denied the claims for service connection for type II diabetes mellitus, hypertension, and a skin disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, pursuant to the parties' Joint Motion for Remand, the Court vacated and remanded the Board's decision.

A review of the Veterans Benefits Management System paperless claims processing system reveals the June 2015 Court Order, the Joint Remand, and additional Court litigation materials.  The remaining documents, including those contained within the Virtual VA electronic claims file, are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As noted above, in March 2013, the Veteran testified at a hearing before a Veterans Law Judge.  However, the Veterans Law Judge that conducted that hearing is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.7007 (2015).  Therefore, in July 2015, the Board notified the Veteran of the fact that the Veterans Law Judge that conducted that hearing was no longer employed by the Board and that he had the opportunity to testify at another hearing. 

In statements received in August 2015 and November 2015, the Veteran and his representative requested a videoconference hearing before the Board.  Accordingly, a remand is necessary in order to afford the Veteran his requested hearing. 38 C.F.R. §§ 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before the Board in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




